                                      1     JOHN T. RICHARDS, ESQ. (SBN 159875)
                                            John@jtrlaw1.com
                                      2     EVAN WILLIS, ESQ. (SBN 314797)
                                            evan@jtrlaw1.com
                                      3     RICHARDS LAW FIRM, APLC
                                            101 West Broadway, Suite 1950
                                      4     San Diego, California 92101
                                            Telephone: (619) 237-9800
                                      5     Facsimile: (619) 238-9914
                                           Attorneys for Plaintiff
                                      6    LAMONTE GOODE
                                      7    CRAIG J. MARIAM (SBN: 225280)
                                           cmariam@grsm.com
                                      8    HAZEL MAE B. PANGAN (SBN: 272657)
                                           hpangan@grsm.com
                                      9    GORDON REES SCULLY MANSUKHANI, LLP
                                           633 West Fifth Street, 52nd floor
                                      10   Los Angeles, CA 90071
                                           Telephone: (213) 576-5000
                                      11   Facsimile: (877) 306-0043
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   Attorneys for Defendant
                                           DOLLAR TREE STORES, INC.
      Los Angeles, CA 90071




                                      13
                                      14                        UNITED STATES DISTRICT COURT
                                      15                       CENTRAL DISTRICT OF CALIFORNIA
                                      16   LAMONTE GOODE, an individual,             )   CASE NO. 2:19-cv-2839 PA
                                                                                     )   (RAOx)
                                      17                            Plaintiff,       )
                                                                                     )   Judge: Hon. Percy Anderson
                                      18         vs.                                 )
                                                                                     )   Magistrate Judge: Hon. Rozella A.
                                      19   DOLLAR TREE STORES, INC. and                  Oliver
                                           DOES 1 through 20, inclusive,             )
                                      20                                             )
                                                                    Defendants.      )   AMENDED STIPULATED
                                      21                                             )   PROTECTIVE ORDER;
                                                                                     )   [PROPOSED] ORDER
                                      22                                             )
                                                                                     )
                                      23
                                      24   1.    A.    PURPOSES AND LIMITATIONS
                                      25         Discovery in this action is likely to involve production of confidential,
                                      26   proprietary, or private information for which special protection from public
                                      27   disclosure and from use for any purpose other than prosecuting this litigation may
                                      28   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                                                                                   -1-
                                              AMENDED STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER
                                      1    enter the following Stipulated Protective Order. The parties acknowledge that this
                                      2    Order does not confer blanket protections on all disclosures or responses to
                                      3    discovery and that the protection it affords from public disclosure and use extends
                                      4    only to the limited information or items that are entitled to confidential treatment
                                      5    under the applicable legal principles.
                                      6          B.     GOOD CAUSE STATEMENT
                                      7          This action is likely to involve trade secrets, financial statements and pricing
                                      8    lists and other valuable research, development, commercial, financial, technical
                                      9    and/or proprietary information for which special protection from public disclosure
                                      10   and from use for any purpose other than prosecution of this action is warranted.
                                      11   Such confidential and proprietary materials and information consist of, among
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   other things, confidential business or financial information, information regarding
      Los Angeles, CA 90071




                                      13   confidential business practices, or other confidential research, development, or
                                      14   commercial information (including information implicating privacy rights of third
                                      15   parties), information otherwise generally unavailable to the public, or which may
                                      16   be privileged or otherwise protected from disclosure under state or federal statutes,
                                      17   court rules, case decisions, or common law.
                                      18         Accordingly, to expedite the flow of information, to facilitate the prompt
                                      19   resolution of disputes over confidentiality of discovery materials, to adequately
                                      20   protect information the parties are entitled to keep confidential, to ensure that the
                                      21   parties are permitted reasonable necessary uses of such material in preparation for
                                      22   and in the conduct of trial, to address their handling at the end of the litigation, and
                                      23   serve the ends of justice, a protective order for such information is justified in this
                                      24   matter. It is the intent of the parties that information will not be designated as
                                      25   confidential for tactical reasons and that nothing be so designated without a good
                                      26   faith belief that it has been maintained in a confidential, non-public manner, and
                                      27   there is good cause why it should not be part of the public record of this case.
                                      28         ///
                                                                     -2-
                                             AMENDED STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER
                                      1          C.     ACKNOWLEDGMENT OF PROCEDURE FOR FILING
                                      2                 UNDER SEAL
                                      3          The parties further acknowledge, as set forth in Section 12.4, below, that this
                                      4    Stipulated Protective Order does not entitle them to file confidential information
                                      5    under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed
                                      6    and the standards that will be applied when a party seeks permission from the court
                                      7    to file material under seal.
                                      8          There is a strong presumption that the public has a right of access to judicial
                                      9    proceedings and records in civil cases. In connection with non-dispositive motions,
                                      10   good cause must be shown to support a filing under seal. See Kamakana v. City
                                      11   and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen.
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony
      Los Angeles, CA 90071




                                      13   Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective
                                      14   order require good cause showing), and a specific showing of good cause or
                                      15   compelling reasons with proper evidentiary support and legal justification, must be
                                      16   made with respect to Protected Material that a party seeks to file under seal. The
                                      17   parties’ mere designation of Disclosure or Discovery Material as
                                      18   CONFIDENTIAL does not—without the submission of competent evidence by
                                      19   declaration, establishing that the material sought to be filed under seal qualifies as
                                      20   confidential, privileged, or otherwise protectable—constitute good cause.
                                      21         Further, if a party requests sealing related to a dispositive motion or trial,
                                      22   then compelling reasons, not only good cause, for the sealing must be shown, and
                                      23   the relief sought shall be narrowly tailored to serve the specific interest to be
                                      24   protected. See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir.
                                      25   2010). For each item or type of information, document, or thing sought to be filed
                                      26   or introduced under seal in connection with a dispositive motion or trial, the party
                                      27   seeking protection must articulate compelling reasons, supported by specific facts
                                      28   and legal justification, for the requested sealing order. Again, competent evidence
                                                                                      -3-
                                             AMENDED STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER
                                      1    supporting the application to file documents under seal must be provided by
                                      2    declaration. Any document that is not confidential, privileged, or otherwise
                                      3    protectable in its entirety will not be filed under seal if the confidential portions
                                      4    can be redacted. If documents can be redacted, then a redacted version for public
                                      5    viewing, omitting only the confidential, privileged, or otherwise protectable
                                      6    portions of the document, shall be filed. Any application that seeks to file
                                      7    documents under seal in their entirety should include an explanation of why
                                      8    redaction is not feasible.
                                      9    2.     DEFINITIONS
                                      10          2.1    Action: this pending federal law suit.
                                      11          2.2    Challenging Party: a Party or Non-Party that challenges the
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   designation of information or items under this Order.
      Los Angeles, CA 90071




                                      13          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
                                      14   how it is generated, stored or maintained) or tangible things that qualify for
                                      15   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                                      16   the Good Cause Statement.
                                      17          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
                                      18   their support staff).
                                      19          2.5    Designating Party: a Party or Non-Party that designates information
                                      20   or items that it produces in disclosures or in responses to discovery as
                                      21   “CONFIDENTIAL.”
                                      22          2.6    Disclosure or Discovery Material: all items or information, regardless
                                      23   of the medium or manner in which it is generated, stored, or maintained (including,
                                      24   among other things, testimony, transcripts, and tangible things), that are produced
                                      25   or generated in disclosures or responses to discovery in this matter.
                                      26          2.7    Expert: a person with specialized knowledge or experience in a
                                      27   matter pertinent to the litigation who has been retained by a Party or its counsel to
                                      28   serve as an expert witness or as a consultant in this Action.
                                                                                    -4-
                                              AMENDED STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER
                                      1          2.8    House Counsel: attorneys who are employees of a party to this
                                      2    Action. House Counsel does not include Outside Counsel of Record or any other
                                      3    outside counsel.
                                      4          2.9    Non-Party: any natural person, partnership, corporation, association,
                                      5    or other legal entity not named as a Party to this action.
                                      6          2.10 Outside Counsel of Record: attorneys who are not employees of a
                                      7    party to this Action but are retained to represent or advise a party to this Action
                                      8    and have appeared in this Action on behalf of that party or are affiliated with a law
                                      9    firm which has appeared on behalf of that party, and includes support staff.
                                      10         2.11 Party: any party to this Action, including all of its officers, directors,
                                      11   employees, consultants, retained experts, and Outside Counsel of Record (and their
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   support staffs).
      Los Angeles, CA 90071




                                      13         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                                      14   Discovery Material in this Action.
                                      15         2.13 Professional Vendors: persons or entities that provide litigation
                                      16   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                      17   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                      18   and their employees and subcontractors.
                                      19         2.14 Protected Material: any Disclosure or Discovery Material that is
                                      20   designated as “CONFIDENTIAL.”
                                      21         2.15 Receiving Party: a Party that receives Disclosure or Discovery
                                      22   Material from a Producing Party.
                                      23   3.    SCOPE
                                      24         The protections conferred by this Stipulation and Order cover not only
                                      25   Protected Material (as defined above), but also (1) any information copied or
                                      26   extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                      27   compilations of Protected Material; and (3) any testimony, conversations, or
                                      28   presentations by Parties or their Counsel that might reveal Protected Material.
                                                                                    -5-
                                              AMENDED STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER
                                      1    4.    DURATION
                                      2          Even after final disposition of this litigation, the confidentiality obligations
                                      3    imposed by this Order shall remain in effect until a Designating Party agrees
                                      4    otherwise in writing or a court order otherwise directs. Final disposition shall be
                                      5    deemed to be the later of (1) dismissal of all claims and defenses in this Action,
                                      6    with or without prejudice; and (2) final judgment herein after the completion and
                                      7    exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                                      8    including the time limits for filing any motions or applications for extension of
                                      9    time pursuant to applicable law.
                                      10   5.    DESIGNATING PROTECTED MATERIAL
                                      11         5.1    Exercise of Restraint and Care in Designating Material for Protection.
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   Each Party or Non-Party that designates information or items for protection under
      Los Angeles, CA 90071




                                      13   this Order must take care to limit any such designation to specific material that
                                      14   qualifies under the appropriate standards. The Designating Party must designate
                                      15   for protection only those parts of material, documents, items, or oral or written
                                      16   communications that qualify so that other portions of the material, documents,
                                      17   items, or communications for which protection is not warranted are not swept
                                      18   unjustifiably within the ambit of this Order.
                                      19         Mass, indiscriminate, or routinized designations are prohibited.
                                      20   Designations that are shown to be clearly unjustified or that have been made for an
                                      21   improper purpose (e.g., to unnecessarily encumber the case development process
                                      22   or to impose unnecessary expenses and burdens on other parties) may expose the
                                      23   Designating Party to sanctions.
                                      24         If it comes to a Designating Party’s attention that information or items that it
                                      25   designated for protection do not qualify for protection, that Designating Party must
                                      26   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                      27         5.2    Manner and Timing of Designations. Except as otherwise provided in
                                      28   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                                                                                    -6-
                                              AMENDED STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER
                                      1    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                                      2    under this Order must be clearly so designated before the material is disclosed or
                                      3    produced.
                                      4          Designation in conformity with this Order requires:
                                      5                  (a)   for information in documentary form (e.g., paper or electronic
                                      6    documents, but excluding transcripts of depositions or other pretrial or trial
                                      7    proceedings), that the Producing Party affix at a minimum, the legend
                                      8    “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                                      9    contains protected material. If only a portion or portions of the material on a page
                                      10   qualifies for protection, the Producing Party also must clearly identify the
                                      11   protected portion(s) (e.g., by making appropriate markings in the margins).
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12         A Party or Non-Party that makes original documents available for inspection
      Los Angeles, CA 90071




                                      13   need not designate them for protection until after the inspecting Party has indicated
                                      14   which documents it would like copied and produced. During the inspection and
                                      15   before the designation, all of the material made available for inspection shall be
                                      16   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
                                      17   documents it wants copied and produced, the Producing Party must determine
                                      18   which documents, or portions thereof, qualify for protection under this Order.
                                      19   Then, before producing the specified documents, the Producing Party must affix
                                      20   the “CONFIDENTIAL legend” to each page that contains Protected Material. If
                                      21   only a portion or portions of the material on a page qualifies for protection, the
                                      22   Producing Party also must clearly identify the protected portion(s) (e.g., by making
                                      23   appropriate markings in the margins).
                                      24         A Party or Non-Party whose Protected Material is sought in discovery,
                                      25   including through a subpoena issued in this action to a Non-Party, may designate
                                      26   the subpoenaed party’s production and/or disclosure as “CONFIDENTIAL” for
                                      27   materials and/or documents, or portions thereof, that qualify for protection under
                                      28   this Order.
                                                                     -7-
                                             AMENDED STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER
                                      1                  (b)   for testimony given in depositions that the Designating Party
                                      2    identify the Disclosure or Discovery Material on the record, before the close of the
                                      3    deposition all protected testimony. Deposition testimony may be treated as
                                      4    “CONFIDENTIAL” during the deposition, as the Designating Party may direct,
                                      5    and the transcript of the designated testimony shall be transcribed on separate
                                      6    pages and so marked by the reporter. A Designating Party also may so designate
                                      7    portions of the deposition after the transcription is produced and shall have twenty
                                      8    (20) days after receipt of such deposition transcript to advise the Receiving Party,
                                      9    in writing, of the portions of the deposition transcript that are to be designated as
                                      10   “CONFIDENTIAL” after which period the right to make such designations shall
                                      11   be waived.
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12                 (c)   for information produced in some form other than documentary
      Los Angeles, CA 90071




                                      13   and for any other tangible items, that the Producing Party affix in a prominent
                                      14   place on the exterior of the container or containers in which the information is
                                      15   stored the legend “CONFIDENTIAL.” If only a portion or portions of the
                                      16   information warrants protection, the Producing Party, to the extent practicable,
                                      17   shall identify the protected portion(s).
                                      18           5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                      19   failure to designate qualified information or items does not, standing alone, waive
                                      20   the Designating Party’s right to secure protection under this Order for such
                                      21   material. Upon timely correction of a designation, the Receiving Party must make
                                      22   reasonable efforts to assure that the material is treated in accordance with the
                                      23   provisions of this Order.
                                      24   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                      25           6.1   Timing of Challenges. Any Party or Non-Party may challenge a
                                      26   designation of confidentiality at any time that is consistent with the Court’s
                                      27   Scheduling Order.
                                      28           6.2Meet and Confer. The Challenging Party shall initiate the dispute
                                                                              -8-
                                                AMENDED STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER
                                      1    resolution process under Local Rule 37.1 et seq.
                                      2            6.3   The burden of persuasion in any such challenge proceeding shall be
                                      3    on the Designating Party. Frivolous challenges, and those made for an improper
                                      4    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                                      5    parties) may expose the Challenging Party to sanctions. Unless the Designating
                                      6    Party has waived or withdrawn the confidentiality designation, all parties shall
                                      7    continue to afford the material in question the level of protection to which it is
                                      8    entitled under the Producing Party’s designation until the Court rules on the
                                      9    challenge.
                                      10   7.      ACCESS TO AND USE OF PROTECTED MATERIAL
                                      11           7.1   Basic Principles. A Receiving Party may use Protected Material that
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   is disclosed or produced by another Party or by a Non-Party in connection with this
      Los Angeles, CA 90071




                                      13   Action only for prosecuting, defending, or attempting to settle this Action. Such
                                      14   Protected Material may be disclosed only to the categories of persons and under
                                      15   the conditions described in this Order. When the Action has been terminated, a
                                      16   Receiving Party must comply with the provisions of section 13 below (FINAL
                                      17   DISPOSITION).
                                      18           Protected Material must be stored and maintained by a Receiving Party at a
                                      19   location and in a secure manner that ensures that access is limited to the persons
                                      20   authorized under this Order.
                                      21           7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                      22   otherwise ordered by the court or permitted in writing by the Designating Party, a
                                      23   Receiving Party may disclose any information or item designated
                                      24   “CONFIDENTIAL” only to:
                                      25                 (a)   the Receiving Party’s Outside Counsel of Record in this Action,
                                      26   as well as employees of said Outside Counsel of Record to whom it is reasonably
                                      27   necessary to disclose the information for this Action
                                      28                 (b)
                                                           the officers, directors, and employees (including House
                                                                                  -9-
                                                AMENDED STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER
                                      1    Counsel) of the Receiving Party to whom disclosure is reasonably necessary for
                                      2    this Action.
                                      3                   (c)   Experts (as defined in this Order) of the Receiving Party to
                                      4    whom disclosure is reasonably necessary for this Action and who have signed the
                                      5    “Acknowledgment and Agreement to Be Bound” (Exhibit A)
                                      6                   (d)   the court and its personnel;
                                      7                   (e)   court reporters and their staff;
                                      8                   (f)   professional jury or trial consultants, mock jurors, and
                                      9    Professional Vendors to whom disclosure is reasonably necessary for this Action
                                      10   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
                                      11   A);
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12                  (g) the author or recipient of a document containing the information or
      Los Angeles, CA 90071




                                      13   a custodian or other person who otherwise possessed or knew the information;
                                      14                  (h) during their depositions, witnesses, and attorneys for witnesses, in
                                      15   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
                                      16   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
                                      17   they will not be permitted to keep any confidential information unless they sign the
                                      18   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                                      19   agreed by the Designating Party or ordered by the court. Pages of transcribed
                                      20   deposition testimony or exhibits to depositions that reveal Protected Material may
                                      21   be separately bound by the court reporter and may not be disclosed to anyone
                                      22   except as permitted under this Stipulated Protective Order; and
                                      23                  (i) any mediator or settlement officer, and their supporting personnel,
                                      24   mutually agreed upon by any of the parties engaged in settlement discussions.
                                      25   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
                                      26         PRODUCED IN OTHER LITIGATION
                                      27         8.1      If a Party is served with a subpoena or a court order issued in other
                                      28   litigation that compels disclosure of any information or items designated in this
                                                                                    -10-
                                               AMENDED STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER
                                      1    Action as “CONFIDENTIAL,” that Party must:
                                      2                 (a) promptly notify in writing the Designating Party. Such
                                      3    notification shall include a copy of the subpoena or court order;
                                      4                 (b) promptly notify in writing the party who caused the subpoena or
                                      5    order to issue in the other litigation that some or all of the material covered by the
                                      6    subpoena or order is subject to this Protective Order. Such notification shall
                                      7    include a copy of this Stipulated Protective Order; and
                                      8                 (c) cooperate with respect to all reasonable procedures sought to be
                                      9    pursued by the Designating Party whose Protected Material may be affected.
                                      10         8.2    If the Designating Party timely seeks a protective order, the Party
                                      11   served with the subpoena or court order shall not produce any information
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   designated in this action as “CONFIDENTIAL” before a determination by the
      Los Angeles, CA 90071




                                      13   court from which the subpoena or order issued, unless the Party has obtained the
                                      14   Designating Party’s permission. The Designating Party shall bear the burden and
                                      15   expense of seeking protection in that court of its confidential material and nothing
                                      16   in these provisions should be construed as authorizing or encouraging a Receiving
                                      17   Party in this Action to disobey a lawful directive from another court.
                                      18   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                      19         PRODUCED IN THIS LITIGATION
                                      20         9.1    The terms of this Order are applicable to information produced by a
                                      21   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
                                      22   produced by Non-Parties in connection with this litigation is protected by the
                                      23   remedies and relief provided by this Order. Nothing in these provisions should be
                                      24   construed as prohibiting a Non-Party from seeking additional protections.
                                      25         9.2    In the event that a Party is required, by a valid discovery request, to
                                      26   produce a Non-Party’s confidential information in its possession, and the Party is
                                      27   subject to an agreement with the Non-Party not to produce the Non-Party’s
                                      28   confidential information, then the Party shall:
                                                                                   -11-
                                             AMENDED STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER
                                      1                 (a) promptly notify in writing the Requesting Party and the Non-Party
                                      2    that some or all of the information requested is subject to a confidentiality
                                      3    agreement with a Non-Party;
                                      4                 (b) promptly provide the Non-Party with a copy of the Stipulated
                                      5    Protective Order in this Action, the relevant discovery request(s), and a reasonably
                                      6    specific description of the information requested; and
                                      7                 (c) make the information requested available for inspection by the
                                      8    Non-Party, if requested.
                                      9           9.3   If the Non-Party fails to seek a protective order from this court within
                                      10   14 days of receiving the notice and accompanying information, the Receiving
                                      11   Party may produce the Non-Party’s confidential information responsive to the
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   discovery request. If the Non-Party timely seeks a protective order, the Receiving
      Los Angeles, CA 90071




                                      13   Party shall not produce any information in its possession or control that is subject
                                      14   to the confidentiality agreement with the Non-Party before a determination by the
                                      15   court. Absent a court order to the contrary, the Non-Party shall bear the burden
                                      16   and expense of seeking protection in this court of its Protected Material.
                                      17   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                      18          10.1 If a Receiving Party learns that, by inadvertence or otherwise, it has
                                      19   disclosed Protected Material to any person or in any circumstance not authorized
                                      20   under this Stipulated Protective Order, the Receiving Party must immediately (a)
                                      21   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
                                      22   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
                                      23   the person or persons to whom unauthorized disclosures were made of all the terms
                                      24   of this Order, and (d) request such person or persons to execute the
                                      25   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
                                      26   A.
                                      27          ///
                                      28          ///
                                                                        -12-
                                                AMENDED STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER
                                      1    11.   INADVERTENT PRODUCTION OF PRIVILEGED OR
                                      2          OTHERWISE PROTECTED MATERIAL
                                      3          11.1 When a Producing Party gives notice to Receiving Parties that certain
                                      4    inadvertently produced material is subject to a claim of privilege or other
                                      5    protection, the obligations of the Receiving Parties are those set forth in Federal
                                      6    Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
                                      7    whatever procedure may be established in an e-discovery order that provides for
                                      8    production without prior privilege review.
                                      9          Any inadvertent production of documents containing privileged information
                                      10   shall not be deemed to be a waiver of the attorney-client privilege, work product
                                      11   doctrine, or any other applicable privilege or doctrines. All parties specifically
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   reserve the right to demand the return of any privileged documents that it may
      Los Angeles, CA 90071




                                      13   produce inadvertently during discovery if the producing party determines that such
                                      14   documents contain privileged information. After receiving notice of such
                                      15   inadvertent production by the producing party, the receiving party agrees to make
                                      16   reasonable and good faith efforts to locate and return to the producing party all
                                      17   such inadvertently produced documents.
                                      18   12.   MISCELLANEOUS
                                      19         12.1 Right to Further Relief. Nothing in this Order abridges the right of
                                      20   any person to seek its modification by the Court in the future.
                                      21         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                      22   Protective Order no Party waives any right it otherwise would have to object to
                                      23   disclosing or producing any information or item on any ground not addressed in
                                      24   this Stipulated Protective Order. Similarly, no Party waives any right to object on
                                      25   any ground to use in evidence of any of the material covered by this Protective
                                      26   Order.
                                      27         12.3 Filing Protected Material. A Party that seeks to file under seal any
                                      28   Protected Material must comply with Civil Local Rule 79-5. Protected Material
                                                                                -13-
                                             AMENDED STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER
                                      1    may only be filed under seal pursuant to a court order authorizing the sealing of the
                                      2    specific Protected Material at issue. If a Party’s request to file Protected Material
                                      3    under seal is denied by the court, then the Receiving Party may file the information
                                      4    in the public record unless otherwise instructed by the court.
                                      5    13.   FINAL DISPOSITION
                                      6          13.1 After the final disposition of this Action, as defined in paragraph 4,
                                      7    within 60 days of a written request by the Designating Party, each Receiving Party
                                      8    must return all Protected Material to the Producing Party or destroy such material.
                                      9    As used in this subdivision, “all Protected Material” includes all copies, abstracts,
                                      10   compilations, summaries, and any other format reproducing or capturing any of the
                                      11   Protected Material. Whether the Protected Material is returned or destroyed, the
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   Receiving Party must submit a written certification to the Producing Party (and, if
      Los Angeles, CA 90071




                                      13   not the same person or entity, to the Designating Party) by the 60 day deadline that
                                      14   (1) identifies (by category, where appropriate) all the Protected Material that was
                                      15   returned or destroyed and (2)affirms that the Receiving Party has not retained any
                                      16   copies, abstracts, compilations, summaries or any other format reproducing or
                                      17   capturing any of the Protected Material.
                                      18         Notwithstanding this provision, Counsel are entitled to retain an archival
                                      19   copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
                                      20   memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
                                      21   work product, and consultant and expert work product, even if such materials
                                      22   contain Protected Material. Any such archival copies that contain or constitute
                                      23   Protected Material remain subject to this Protective Order as set forth in Section 4
                                      24   (DURATION).
                                      25         ///
                                      26         ///
                                      27         ///
                                      28         ///
                                                                     -14-
                                             AMENDED STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER
                                      1    14.   VIOLATION
                                      2          Any violation of this Order may be punished by any and all appropriate
                                      3    measures including, without limitation, contempt proceedings and/or monetary
                                      4    sanctions.
                                      5          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                      6
                                           Dated: August 20, 2019                RICHARDS LAW FIRM, APLC
                                      7
                                      8                                          By: /s/ Evan Willis
                                      9                                              John T. Richards
                                                                                     Evan Willis
                                      10                                             Attorneys for Plaintiff Lamonte
                                      11                                             Goode
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12
      Los Angeles, CA 90071




                                      13
                                           Dated: August 20, 2019                GORDON REES SCULLY
                                      14                                         MANSUKHANI, LLP
                                      15
                                                                                 By: /s/ Hazel Mae B. Pangan
                                      16                                             Craig J. Mariam
                                      17                                             Hazel Mae B. Pangan
                                                                                     Attorneys for Defendant Dollar
                                      18                                             Tree Stores, Inc.
                                      19
                                      20                            [PROPOSED] ORDER
                                      21         FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                      22
                                      23   Dated: August 20, 2019
                                      24
                                      25   _________________________
                                      26   HON. ROZELLA A. OLIVER
                                      27   United States Magistrate Judge
                                      28
                                                                     -15-
                                             AMENDED STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER
                                      1                                        EXHIBIT A
                                      2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                      3
                                                 I, _____________________________ [print or type full name], of
                                      4
                                           ____________________________________ [print or type full address], declare
                                      5
                                           under penalty of perjury that I have read in its entirety and understand the
                                      6
                                           Stipulated Protective Order that was issued by the United States District Court for
                                      7
                                           the Central District of California in the case of Lamonte Goode v. Dollar Tree
                                      8
                                           Stores, Inc., Case No. 2:19-cv-2839 PA (RAOx). I agree to comply with and to be
                                      9
                                           bound by all the terms of this Stipulated Protective Order and I understand and
                                      10
                                           acknowledge that failure to so comply could expose me to sanctions and
                                      11
Gordon Rees Scully Mansukhani, LLP




                                           punishment in the nature of contempt. I solemnly promise that I will not disclose
  633 West Fifth Street, 52nd floor




                                      12
                                           in any manner any information or item that is subject to this Stipulated Protective
      Los Angeles, CA 90071




                                      13
                                           Order to any person or entity except in strict compliance with the provisions of this
                                      14
                                           Order.
                                      15
                                                 I further agree to submit to the jurisdiction of the United States District
                                      16
                                           Court for the Central District of California for the purpose of enforcing the terms
                                      17
                                           of this Stipulated Protective Order, even if such enforcement proceedings occur
                                      18
                                           after termination of this action.
                                      19
                                                 I hereby appoint __________________________ [print or type full name] of
                                      20
                                           ___________________________ [print or type full address and telephone number]
                                      21
                                           as my California agent for service of process in connection with this action or any
                                      22
                                           proceedings related to enforcement of this Stipulated Protective Order.
                                      23
                                           Date: ______________________________________
                                      24
                                           City and State where sworn and signed: _________________________________
                                      25
                                           Printed name: _______________________________
                                      26
                                           Signature: __________________________________
                                      27
                                      28
                                                                     -16-
                                             AMENDED STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER
